DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, with claims 1-2, 14-15, and 20 currently amended.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendment to claims 1-2, 14-15, and 20 filed on June 22, 2022. The 35 U.S.C. § 112(b) rejections in the previous Office Action filed on March 31, 2022 are hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US PG-Pub No.: 2018/0210282 A1, hereinafter, “Song”), prior art of record.











[AltContent: textbox (Song, annotated FIG. 9)]


    PNG
    media_image1.png
    549
    535
    media_image1.png
    Greyscale



Regarding claim 1, Song discloses a color conversion panel (30; see Song, FIGs. 8 and 9, with FIG. 9 being a cross-sectional view of FIG. 8) including pixel areas (R, FIG. 8 and annotated FIG. 9 above) each emitting a light having a same color (red) and a non-pixel area (annotated FIG. 9 above) between the pixel areas, the color conversion panel (30) comprising:
a substrate (350, FIG. 9);
a light shielding pattern (335, ¶ [0060]) disposed on the substrate (350) in the non-pixel area (annotated FIG. 9 above);
a color conversion layer (330R, ¶ [0059]) disposed on the substrate (350), covering the light shielding pattern (335), and configured to convert an incident light, a height of a top surface of a first portion (330R inside the non-pixel area, annotated FIG. 9 above) of the color conversion layer (330R) corresponding to the non-pixel area from the substrate (350) being less than each of heights of top surfaces of second portions (330R inside the pixel areas) of the color conversion layer (330R) respectively corresponding to the pixel areas from the substrate (350, FIG. 9); and
a light shielding partition wall (320, ¶ [0060]) disposed on the color conversion layer (330R) in the non-pixel area (annotated FIG. 9 above).
Song fails to disclose in the same embodiment that the first portion of the color conversion layer (330R inside the non-pixel area) corresponding to the non-pixel area extends across the non-pixel area.
However, Song discloses in another embodiment (FIG. 4) that a first portion of a color conversion layer (330R inside the non-pixel area+340+380) corresponding to the non-pixel area extends across the non-pixel area (FIG. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the color conversion layer further comprising a color filter layer, so that the first portion of the color conversion layer corresponding to the non-pixel area extends across the non-pixel area, in order to increase photo efficiency (¶ [0104]).

Regarding claim 2, Song discloses the color conversion panel of claim 1, wherein a height of a top surface of the color conversion layer (330R+340+380) from the substrate (350) at adjacent to a boundary between the pixel area and the non-pixel area decreases closer to the non-pixel area (annotated FIG. 9 above and FIG. 4).

Regarding claim 3, Song discloses the color conversion panel of claim 1, wherein a thickness of the first portion of the color conversion layer (330R+340+380) corresponding to the non-pixel area is less than each of thicknesses of the second portions of the color conversion layer (330R+340+380) respectively corresponding to the pixel areas (annotated FIG. 9 above and FIG. 4).

Regarding claim 4, Song discloses the color conversion panel of claim 1, wherein the second portions of the color conversion layer (330R+340+380) respectively corresponding to the pixel areas are connected to each other through the first portion of the color conversion layer corresponding to the non-pixel area (FIGs. 4 and 9).

Regarding claim 5, Song discloses the color conversion panel of claim 1, wherein the second portions of the color conversion layer (330R+340+380) respectively corresponding to the pixel areas are separated from (“separated from” is interpreted as “spaced from”) each other (FIGs. 4 and 9, the second portions are spaced from each other, and connected by the first portions).

Regarding claim 6, Song discloses the color conversion panel of claim 1, wherein a first groove (groove for 320) is formed at the first portion of the color conversion layer (330R+340+380) corresponding to the non-pixel area, and wherein the light shielding partition wall (320) is disposed in the first groove (FIG. 9).

Regarding claim 7, Song discloses the color conversion panel of claim 6, wherein a height difference (the same height) between the light shielding partition wall (320) and the second portions of the color conversion layer (330R+340+380) respectively corresponding to the pixel areas is less than a depth of the first groove (groove for 320, FIGs. 4 and 9).

Regarding claim 8, Song discloses the color conversion panel of claim 6, wherein a second groove (grooves for 331R, FIG. 9) is formed at the second portions of the color conversion layer (330R+340+380) respectively corresponding to the pixel areas.

Regarding claim 9, Song discloses the color conversion panel of claim 8, wherein a depth of the second groove (groove for 331R) is less than a depth of the first groove (groove for 320, FIG. 9).

Regarding claim 10, Song discloses the color conversion panel of claim 8, wherein the first groove (groove for 320) has a line shape, and wherein the second groove (groove for 331R) has a dot shape (FIG. 9).
Regarding claim 11, Song discloses the color conversion panel of claim 1, wherein the color conversion layer (330R+340+380) includes at least one of a quantum dot (331R, FIG. 9) and a fluorescent substance.

Regarding claim 12, Song discloses the color conversion panel of claim 1, further comprising a color filter (380, ¶ [0104]) disposed between the substrate (350) and the color conversion layer (in order to meet this claim limitation, the color conversion layer is 330R+340) and blocking the incident light that is not converted by the light conversion layer (330R+340).

Regarding claim 13, Song discloses the color conversion panel of claim 1, further comprising: a capping layer (310, FIG. 9) disposed on the color conversion layer (330R, FIG. 9).

Regarding claim 14, Song discloses a display device (see Song, FIGs. 8 and 9, with FIG. 9 being a cross-sectional view of FIG. 8) including pixel areas each emitting a light having a same color (red) and a non-pixel area (annotated FIG. 9 above) between the pixel areas, the display device comprising:
a display panel (100, ¶ [0136]); and
a color conversion panel (30, ¶ [0136]) overlapping the display panel (100, FIG. 9),
wherein the color conversion panel (30) comprises:
a substrate (350, FIG. 9);
a light shielding pattern (335, ¶ [0060]) disposed on the substrate (350) in the non-pixel area (annotated FIG. 9 above);
a color conversion layer (330R, ¶ [0059]) disposed on the substrate (350) and covering the light shielding pattern (335), a height of a top surface of a first portion (330R inside the non-pixel area, annotated FIG. 9 above) of the color conversion layer (330R) corresponding to the non-pixel area from the substrate (350) being less than each of heights of top surfaces of second portions (330R inside the pixel areas) of the color conversion layer (330R) respectively corresponding to the pixel areas from the substrate (350); and
a light shielding partition wall (320, ¶ [0060]) disposed on the color conversion layer (330R) in the non-pixel area (annotated FIG. 9 above).
Song fails to disclose in the same embodiment that the first portion of the color conversion layer (330R inside the non-pixel area) corresponding to the non-pixel area extends across the non-pixel area.
However, Song discloses in another embodiment (FIG. 4) that a first portion of a color conversion layer (330R inside the non-pixel area+340+380) corresponding to the non-pixel area extends across the non-pixel area (FIG. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the color conversion layer further comprising a color filter layer, so that the first portion of the color conversion layer corresponding to the non-pixel area extends across the non-pixel area, in order to increase photo efficiency (¶ [0104]).

Regarding claim 15, Song discloses the display device of claim 14, a height of a top surface of the color conversion layer (330R+340+380) from the substrate (350) at adjacent to a boundary between the pixel area and the non-pixel area decreases closer to the non-pixel area (annotated FIG. 9 above and FIG. 4).

Regarding claim 16, Song discloses the display device of claim 14, wherein a thickness of the first portion of the color conversion layer (330R+340+380) corresponding to the non-pixel area is less than each of thicknesses of the second portions of the color conversion layer (330R+340+380) respectively corresponding to the pixel areas (annotated FIG. 9 above and FIG. 4).

Regarding claim 17, Song discloses the display device of claim 14, wherein a groove (groove for 320) is formed at the first portion of the color conversion layer (330R+340+380) corresponding to the non-pixel area, and wherein the light shielding partition wall (320) is disposed in the groove (FIG. 9).

Regarding claim 18, Song discloses the display device of claim 17, wherein a height difference (the same height) between the light shielding partition wall (320) and the second portions of the color conversion layer (330R+340+380) respectively corresponding to the pixel areas is less than a depth of the groove (groove for 320, FIG. 9).

Regarding claim 19, Song discloses the display device of claim 14, wherein the display panel (100) is configured to emit a light to the color conversion panel (30), and wherein the color conversion layer (330R+340+380) configured to convert a color of the light emitted from the display panel (100, ¶ [0068]).

Regarding claim 20, Song discloses a color conversion panel (30; see Song, FIGs. 8 and 9, with FIG. 9 being a cross-sectional view of FIG. 8) comprising:
a substrate (350, FIG. 9);
a light shielding pattern (335, ¶ [0060]) disposed on the substrate (350);
a color conversion layer (330R, ¶ [0059]) disposed on the substrate (350), covering the light shielding pattern (335), and configured to convert an incident light, a height of a top surface of a first portion (330R inside the non-pixel area, annotated FIG. 9 above) of the color conversion layer (330R) overlapping the light shielding pattern (335) from the substrate (350) being less than a height of a top surface of a second portion (330R inside the pixel areas) of the color conversion layer (330R) not overlapping the light shielding pattern (335) from the substrate (350); and
a light shielding partition wall (320, ¶ [0060]) disposed on the color conversion layer (330R) and overlapping the light shielding pattern (335, FIG. 9).
Song fails to disclose in the same embodiment that the first portion of the color conversion layer (330R inside the non-pixel area) overlapping the light shielding pattern (335) completely overlaps the light shielding pattern (335).
However, Song discloses in another embodiment (FIG. 4) that a first portion of a color conversion layer (330R inside the non-pixel area+340+380) overlapping the light shielding pattern (335) completely overlaps the light shielding pattern (335, FIG. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the color conversion layer further comprising a color filter layer, so that the first portion of the color conversion layer overlapping the light shielding pattern completely overlaps the light shielding pattern, in order to increase photo efficiency (¶ [0104]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 14, and 20 have been considered but are moot because the new ground of rejection does not rely on the same embodiment of prior art of record applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/XIA L CROSS/Primary Examiner, Art Unit 2892